John J. Curran, S.
A motion has been made on behalf of Louise Van Deusen, as executrix of the last will and testament of Robert W. Van Deusen, deceased (hereafter referred to as “ the executrix ”), for leave to file an amended answer setting forth objections to accounts of the sole surviving executor and trustee of the last will and testament of Robert T. Van Deusen, deceased. In her original answer the executrix set up no objections. Certain of the objections set forth in the proposed amended answer were made by other respondents and were disposed of adversely to them by this court over two years ago. The objections which raised the question of self-dealing in connection with transactions occurring in periods covered by prior accounts were preserved to the objectants, however, and are being litigated now.
The petitioner should not be compelled now to relitigate issues already resolved favorably to it in proceedings in which the executrix chose at the time to take no part. However, it would appear to impose no unreasonable burden on the petitioner to permit the executrix to join with the other objectants in the pending litigation of the issues raised by the objections as to alleged self-dealing.
Accordingly the motion of the executrix to file the proposed amended answer is denied except to the extent that she may file an amended answer setting forth the objections as to self-dealing which are still available to the other objectants.
The amended answer shall be limited in this manner so that the petitioner shall be required to litigate with the executrix *177only those issues which are pending between it and the other objectants. A further condition of the filing of such amended answer is that in the matter of examination and discovery relating to these issues, the executrix shall be likewise in the same, and no better, position than the other objectants.